NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



FRANK JAMES,                               )
                                           )
             Appellant,                    )
                                           )
v.                                         )    Case No. 2D18-509
                                           )
MIKE CARROLL, SECRETARY,                   )
DEPARTMENT OF CHILDREN                     )
AND FAMILIES,                              )
                                           )
             Appellee.                     )
                                           )

Opinion filed December 21, 2018.

Appeal from the Circuit Court for Desoto
County; Kimberly Bonner, Judge.

Frank James, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and David Llanes,
Assistant Attorney General, Miami,
for Appellee.


PER CURIAM.

             Affirmed.


SILBERMAN, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.